DETAILED ACTION
This action is in response to the claims filed 06/27/2019 for application 16/454,299. Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the plurality" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will treat the claim as dependent on claim 7 which discloses “a plurality of different classification models”.
Claim 9 recites the limitation "the different classification models" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will treat the claim as dependent on claim 7 which discloses “a plurality of different classification models”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, to determine probabilistic maritime scenarios corresponding to the new textual data…, The limitation of to determine probabilistic maritime scenarios corresponding to the new textual data… as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
to determine probabilistic maritime scenarios corresponding to the new textual data… can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “memory” and “processor”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: to train a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith, operate the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios, and generate an alert based upon the probabilistic maritime scenarios. These limitations are considered to be insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a memory and processor to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitations of training a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith and operating the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios are well-understood, routine, and conventional, as evidenced by Chauhan et al. (“A Review on Conventional Machine Learning vs Deep Learning”, II. Conventional Machine Learning; discloses training ML models and making predictions with the trained ML model). Furthermore, the limitation of: generating an alert based upon the probabilistic maritime scenarios is well-understood, routine, and conventional, as evidenced by Fujino et al. (“Extracting Courses of Vessels From AIS Data and Real-time Warning against Off-course”, pg. 64, § 3.5 Warning against Off-course, ¶1).  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model by generating topic vectors from the training textual data. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 2 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model further by performing singular value decomposition (SVD) on the topic vectors. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 2 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, the rejection of claim 3 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model further by determining correlation scores for the topic vectors using cosine similarity after performing SVD. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 3 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 5, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model further by performing an accuracy assessment of the topic vectors based upon the correlation scores using a receiver operating characteristic (ROC) curve. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 4 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 6, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the processor operates the trained maritime scenario topic model based upon a thesaurus corresponding to maritime scenarios of interest. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 7, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model based upon a plurality of different classification models. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 8, the rejection of claim 5 is further incorporated, and further, the claim recites: wherein the plurality of different classification models comprise at least some of nearest neighbor, Bayes, classification and prediction tree, multiple linear regression, and neural network models. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 5 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 9, the rejection of claim 5 is further incorporated, and further, the claim recites: wherein the processor uses a reward matrix to select between the different classification models for the training textual data. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 5 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 10, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model further using open source social media data having known corresponding maritime scenarios associated therewith. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 10 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 11, 
Step 1 Analysis: Claim 11 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 11 recites, in part, to determine probabilistic maritime scenarios corresponding to the new textual data…, The limitation of to determine probabilistic maritime scenarios corresponding to the new textual data… as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
to determine probabilistic maritime scenarios corresponding to the new textual data… can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “memory” and “processor”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: to train a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith, operate the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios, and generate an alert based upon the probabilistic maritime scenarios. These limitations are considered to be insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a memory and processor to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitations of training a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith and operating the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios are well-understood, routine, and conventional, as evidenced by Chauhan et al. (“A Review on Conventional Machine Learning vs Deep Learning”, II. Conventional Machine Learning; discloses training ML models and making predictions with the trained ML model). Furthermore, the limitation of: generating an alert based upon the probabilistic maritime scenarios is well-understood, routine, and conventional, as evidenced by Fujino et al. (“Extracting Courses of Vessels From AIS Data and Real-time Warning against Off-course”, pg. 64, § 3.5 Warning against Off-course, ¶1).  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model by generating topic vectors from the training textual data. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 11 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 13, the rejection of claim 12 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model further by performing singular value decomposition (SVD) on the topic vectors. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 12 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 14, the rejection of claim 13 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario topic model further by determining correlation scores for the topic vectors using cosine similarity after performing SVD. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 13 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 15, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario model based upon a plurality of different classification models comprising at least some of nearest neighbor, Bayes, classification and prediction tree, multiple linear regression, and neural network models. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 11 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 16, the rejection of claim 15 is further incorporated, and further, the claim recites: wherein the processor uses a reward matrix to select between the different classification models for the training textual data. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 15 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 17, 
Step 1 Analysis: Claim 17 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 17 recites, in part, to determine probabilistic maritime scenarios corresponding to the new textual data…, The limitation of to determine probabilistic maritime scenarios corresponding to the new textual data… as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
to determine probabilistic maritime scenarios corresponding to the new textual data… can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “computer”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: to train a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith, operate the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios, and generate an alert based upon the probabilistic maritime scenarios. These limitations are considered to be insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a computer to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitations of training a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith and operating the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios are well-understood, routine, and conventional, as evidenced by Chauhan et al. (“A Review on Conventional Machine Learning vs Deep Learning”, II. Conventional Machine Learning; discloses training ML models and making predictions with the trained ML model). Furthermore, the limitation of: generating an alert based upon the probabilistic maritime scenarios is well-understood, routine, and conventional, as evidenced by Fujino et al. (“Extracting Courses of Vessels From AIS Data and Real-time Warning against Off-course”, pg. 64, § 3.5 Warning against Off-course, ¶1).  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 18 is further incorporated, and further, the claim recites: wherein training comprises training the maritime scenario topic model by generating topic vectors from the training textual data. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 18 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 19, the rejection of claim 18 is further incorporated, and further, the claim recites: wherein training further comprises performing singular value decomposition (SVD) on the topic vectors. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 18 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 20, the rejection of claim 19 is further incorporated, and further, the claim recites: wherein training further comprises determining correlation scores for the topic vectors using cosine similarity after performing SVD. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 19 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 21, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein operating the trained maritime scenario topic model comprises operating the trained maritime scenario topic model based upon a thesaurus corresponding to maritime scenarios of interest. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 17 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 22, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein the processor trains the maritime scenario model based upon a plurality of different classification models comprising at least some of nearest neighbor, Bayes, classification and prediction tree, multiple linear regression, and neural network models. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 17 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 23, the rejection of claim 22 is further incorporated, and further, the claim recites: wherein operating comprises operating the trained maritime scenario topic model using a reward matrix to select between the different classification models for the training textual data. This limitation amounts to additional mathematical steps in addition to the judicial exception identified in the rejection of claim 22 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 24, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein operating comprises operating the trained maritime scenario topic model to further use open source social media data having known corresponding maritime scenarios associated therewith. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 17 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino et al. ("EXTRACTING COURSES OF VESSELS FROM AIS DATA AND REAL-TIME WARNING AGAINST OFF-COURSE", hereinafter "Fujino").

Regarding claim 1, Fujino teaches A system for monitoring marine vessels that generate automatic identification system (AIS) message data, the system comprising: 
a memory and a processor cooperating therewith to (§4.1 discloses processor and memory) 
train a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith, the training textual data comprising AIS message data (“A topic model is based an input dataset associated to a series of word numbers. When applying a topic model to AIS data, the main question is to define a “word” and how to derive a “word” list. We apply a vector quantization procedure as follows. First, an AIS data record is considered as a vector, where the elements come from the attributes of AIS data, that is, longitude, latitude, heading, speed and so on. Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list. Last, and after converting AIS data records to codes, these can be sorted temporally sorted, this allowing for example to extract all codes for a given temporal period” [pg.64, § 3.3 Preparation for Topic Model, ¶1; See further: “Automatic Identification System (AIS) broadcasts real-time information from moving vessels at sea. AIS data collected from moving vessels over an area of interest can rapidly generates large datasets, while such data can be also of very much interest for deriving maritime trajectory patterns or anomaly events.” [Abstract; maritime trajectory patterns/anomaly events corresponds to maritime scenarios.]]), 
operate the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios to determine probabilistic maritime scenarios corresponding to the new textual data, the new textual data comprising new AIS message data (“After extracting course patterns from AIS data set thanks to the application of the LDA method as given by (3), code distribution for each course is given. In this case, the top probability codes are representative of the course. In our experiment, we normalize each distribution to equal the first value of the sorted code distribution to 1 and assign a small value as a threshold, so that we get a representative code distribution for each course. A database is populated to store the codebook and code distribution of all extracted courses. Suppose a vessel is going on a course, one can get its AIS message in almost real time. This sequential raw AIS can be converted to a code by referring the codebook. Next, we can check if the vessel keeps its way on course by comparing the code to the representative code list of the course. When a code not in the representative code list is found, the vessel might be offcourse. However, at the beginning of this situation, the vessel might just be going to change its way to another course. In this case, A notice message of changing course is displayed. In order to make a distinction between changing course and off-course, a queue with limited length can be introduced, and which save the past course number. If the code is not in the representative code list of any courses or the new course number in is different from the last number of the queue, warning messages are displayed. This is a real time process and continue while a new data of AIS received. The flowchart of detecting changing course and offcourse event is shown in Figure 2.” [pg. 64, § 3.5 Warning against Off-course, ¶1; See pg. 63, § 3.1: “Topic modeling, which represents the generative process of documents as a probability process, provides an effective approach to extract conceptually coherent topics from massive document datasets in terms of a considerable small set of latent variables”]), and 
generate an alert based upon the probabilistic maritime scenarios (“A notice message of changing course is displayed. In order to make a distinction between changing course and off-course, a queue with limited length can be introduced, and which save the past course number. If the code is not in the representative code list of any courses or the new course number in is different from the last number of the queue, warning messages are displayed.” [pg. 64, § 3.5 Warning against Off-course, ¶1]).

	Regarding claim 2, Fujino teaches The system of claim 1 wherein the processor trains the maritime scenario topic model by generating topic vectors from the training textual data (“A topic model is based an input dataset associated to a series of word numbers. When applying a topic model to AIS data, the main question is to define a “word” and how to derive a “word” list. We apply a vector quantization procedure as follows. First an AIS data record is considered as a vector, where the elements come from the attributes of AIS data, that is, longitude, latitude, heading, speed and so on. Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list.” [pg.64, § 3.3 Preparation for Topic Model, ¶1]).

	Regarding claim 6, Fujino teaches The system of claim 1 wherein the processor operates the trained maritime scenario topic model based upon a thesaurus corresponding to maritime scenarios of interest (“Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list. Last, and after converting AIS data records to codes, these can be sorted temporally sorted, this allowing for example to extract all codes for a given temporal period. [pg.64, § 3.3 Preparation for Topic Model, ¶1; Examiner is interpreting a codebook to be equivalent to a thesaurus.]).
Regarding claim 17, Fujino teaches A method for monitoring marine vessels that generate automatic identification system (AIS) message data, the method comprising: 
training a maritime scenario topic model with a computer (§4.1)  using training textual data having known corresponding maritime scenarios associated therewith, the training textual data comprising AIS message data (“A topic model is based an input dataset associated to a series of word numbers. When applying a topic model to AIS data, the main question is to define a “word” and how to derive a “word” list. We apply a vector quantization procedure as follows. First, an AIS data record is considered as a vector, where the elements come from the attributes of AIS data, that is, longitude, latitude, heading, speed and so on. Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list. Last, and after converting AIS data records to codes, these can be sorted temporally sorted, this allowing for example to extract all codes for a given temporal period” [pg.64, § 3.3 Preparation for Topic Model, ¶1; See further: “Automatic Identification System (AIS) broadcasts real-time information from moving vessels at sea. AIS data collected from moving vessels over an area of interest can rapidly generates large datasets, while such data can be also of very much interest for deriving maritime trajectory patterns or anomaly events.” [Abstract; maritime trajectory patterns/anomaly events corresponds to maritime scenarios.]]), 
operating the trained maritime scenario topic model with the computer on new textual data having unknown corresponding maritime scenarios to determine probabilistic maritime scenarios corresponding to the new textual data, the new textual data comprising new AIS message data (“After extracting course patterns from AIS data set thanks to the application of the LDA method as given by (3), code distribution for each course is given. In this case, the top probability codes are representative of the course. In our experiment, we normalize each distribution to equal the first value of the sorted code distribution to 1 and assign a small value as a threshold, so that we get a representative code distribution for each course. A database is populated to store the codebook and code distribution of all extracted courses. Suppose a vessel is going on a course, one can get its AIS message in almost real time. This sequential raw AIS can be converted to a code by referring the codebook. Next, we can check if the vessel keeps its way on course by comparing the code to the representative code list of the course. When a code not in the representative code list is found, the vessel might be offcourse. However, at the beginning of this situation, the vessel might just be going to change its way to another course. In this case, A notice message of changing course is displayed. In order to make a distinction between changing course and off-course, a queue with limited length can be introduced, and which save the past course number. If the code is not in the representative code list of any courses or the new course number in is different from the last number of the queue, warning messages are displayed. This is a real time process and continue while a new data of AIS received. The flowchart of detecting changing course and offcourse event is shown in Figure 2.” [pg. 64, § 3.5 Warning against Off-course, ¶1; See pg. 63, § 3.1: “Topic modeling, which represents the generative process of documents as a probability process, provides an effective approach to extract conceptually coherent topics from massive document datasets in terms of a considerable small set of latent variables”]), and 
generating an alert based upon the probabilistic maritime scenarios (“A notice message of changing course is displayed. In order to make a distinction between changing course and off-course, a queue with limited length can be introduced, and which save the past course number. If the code is not in the representative code list of any courses or the new course number in is different from the last number of the queue, warning messages are displayed.” [pg. 64, § 3.5 Warning against Off-course, ¶1]).

	Regarding claim 18, Fujino teaches The method of claim 17 wherein training comprises training the maritime scenario topic model by generating topic vectors from the training textual data (“A topic model is based an input dataset associated to a series of word numbers. When applying a topic model to AIS data, the main question is to define a “word” and how to derive a “word” list. We apply a vector quantization procedure as follows. First an AIS data record is considered as a vector, where the elements come from the attributes of AIS data, that is, longitude, latitude, heading, speed and so on. Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list.” [pg.64, § 3.3 Preparation for Topic Model, ¶1]).

	Regarding claim 21, Fujino teaches The method of claim 17 wherein operating the trained maritime scenario topic model comprises operating the trained maritime scenario topic model based upon a thesaurus corresponding to maritime scenarios of interest (“Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list. Last, and after converting AIS data records to codes, these can be sorted temporally sorted, this allowing for example to extract all codes for a given temporal period. [pg.64, § 3.3 Preparation for Topic Model, ¶1; Examiner is interpreting a codebook to be equivalent to a thesaurus.]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, 10-15, 19, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino in view of Tacchi ("US 9715495 B1", hereinafter "Tacchi").

Regarding claim 3, Fujino teaches The system of claim 2, however fails to explicitly teach wherein the processor trains the maritime scenario topic model further by performing singular value decomposition (SVD) on the topic vectors.
Tacchi teaches (“Some embodiments may determine document similarity based on latent semantic analysis of unstructured text in the documents. For instance, some embodiments may create a term document matrix of the documents. Then, the term-document matrix may be transformed with singular value decomposition (SVD) to map documents to concepts expressed by the terms. Documents having similar concepts may be deemed similar, e.g., based on similarity of concept vectors for the documents yielded by SVD.” [col 20, lines 1-9; Tacchi discloses topic-influenced document relationship graphs; See Abstract])
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model with the singular value decomposition method as taught by Tacchi. One would have been motivated to make this modification in order to determine similar topic vectors. [col 20, lines 1-9, Tacchi]

Regarding claim 4, Fujino/Tacchi teaches The system of claim 3, where Tacchi further teaches wherein the processor trains the maritime scenario topic model further by determining correlation scores for the topic vectors using cosine similarity after performing SVD (“This process may be repeated until an aggregate error is determined to be smaller than a threshold. A threshold number (e.g., the second and third) of the resulting vectors may correspond to dimensions in a concept space, where the concepts that emerge correspond to co-occurrence of terms in documents indicated by clusters in the space. Documents may be clustered according to their corresponding vectors in the concept space, or similarity of documents may be determined by some embodiments by comparing their respective vectors in this space, e.g., based on cosine similarity or other measures.” [col 20, lines 18-28; Tacchi discloses performing SVD (col 20, lines 1-9)]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model by using cosine similarity after performing SVD as taught by Tacchi. One would have been motivated to make this modification in order to determine similar topic vectors. [col 20, lines 1-9, Tacchi]

Regarding claim 7, Fujino teaches The system of claim 1 however fails to explicitly teach wherein the processor trains the maritime scenario topic model based upon a plurality of different classification models.
Tacchi teaches wherein the processor trains the maritime scenario topic model based upon a plurality of different classification models (“For instance, some embodiments may adjust the model parameters according to a stochastic gradient descent. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a support vector machine. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a Bayesian topic model.” [col 6, lines 49-56; Support vector machine and Bayesian topic models are different classification models. Examiner is interpreting the two different models to correspond  to a “plurality” (two could be interpreted as a plurality) of different classification models. For the training of the topic model, it selects a different classification model and a resulting topic model, thus the topic model is “based” on a plurality of classification model. See col 6, lines 30-37: “A variety of different techniques may be used to learn these topic-specific scores. In some embodiments, the result of learning may be a topic model (e.g., a mapping of topics to a set of n-grams, each n-gram having a topic-specific score indicating a conditional probability of the respective topic being exhibited upon observing the respective n-gram in a document) having parameters that indicate the topic-specific scores.”]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model by using different classification models to train the topic model as taught by Tacchi. Classification models are widely used and well-known in machine learning, thus one would have been motivated to make this modification in order to yield predictable results. 

Regarding claim 10, Fujino teaches The system of claim 1, however fails to explicitly teach wherein the processor trains the maritime scenario topic model further using open source social media data having known corresponding maritime scenarios associated therewith 
Tacchi teaches wherein the processor trains the maritime scenario topic model further using open source social media data having known corresponding maritime scenarios associated therewith (“In some embodiments, the documents within the corpus may be related in some fashion, for example, all from the same source or related to a category of topics, entities, sentiments, or the like. Examples of corpora include academic literature, like scientific literature, medical literature, economic literature, psychological-research literature, and the like, for instance, from a given journal, university, country, or academic… Relevant corpora also include social media posts, for example, microblog posts, blog posts, posts within social networks, and the like, as well as resumes, job postings, and product manuals. Some embodiments may operate on corpora of unrelated documents, such as any corpus containing metadata that could be represented as discrete data points or ranges” [col 17, lines 7-13]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s maritime topic model by using open source social media data as taught by Tacchi. Social media/social networks are widely used for data gathering in machine learning, thus one would have been motivated to make this modification in order to yield predictable results.

Regarding claim 11, Fujino teaches A system for monitoring marine vessels that generate automatic identification system (AIS) message data, the system comprising: 
a memory and a processor cooperating therewith to (§4.1 discloses processor and memory) 
train a maritime scenario topic model using training textual data having known corresponding maritime scenarios associated therewith, the training textual data comprising AIS message data (“A topic model is based an input dataset associated to a series of word numbers. When applying a topic model to AIS data, the main question is to define a “word” and how to derive a “word” list. We apply a vector quantization procedure as follows. First, an AIS data record is considered as a vector, where the elements come from the attributes of AIS data, that is, longitude, latitude, heading, speed and so on. Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list. Last, and after converting AIS data records to codes, these can be sorted temporally sorted, this allowing for example to extract all codes for a given temporal period” [pg.64, § 3.3 Preparation for Topic Model, ¶1; See further: “Automatic Identification System (AIS) broadcasts real-time information from moving vessels at sea. AIS data collected from moving vessels over an area of interest can rapidly generates large datasets, while such data can be also of very much interest for deriving maritime trajectory patterns or anomaly events.” [Abstract; maritime trajectory patterns/anomaly events corresponds to maritime scenarios.]]), 
operate the trained maritime scenario topic model on new textual data having unknown corresponding maritime scenarios based upon a thesaurus (“Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list. Last, and after converting AIS data records to codes, these can be sorted temporally sorted, this allowing for example to extract all codes for a given temporal period. [pg.64, § 3.3 Preparation for Topic Model, ¶1; Examiner is interpreting a codebook to be equivalent to a thesaurus.]) corresponding to maritime scenarios of interest to determine probabilistic maritime scenarios corresponding to the new textual data, the new textual data comprising new AIS message data (“After extracting course patterns from AIS data set thanks to the application of the LDA method as given by (3), code distribution for each course is given. In this case, the top probability codes are representative of the course. In our experiment, we normalize each distribution to equal the first value of the sorted code distribution to 1 and assign a small value as a threshold, so that we get a representative code distribution for each course. A database is populated to store the codebook and code distribution of all extracted courses. Suppose a vessel is going on a course, one can get its AIS message in almost real time. This sequential raw AIS can be converted to a code by referring the codebook. Next, we can check if the vessel keeps its way on course by comparing the code to the representative code list of the course. When a code not in the representative code list is found, the vessel might be offcourse. However, at the beginning of this situation, the vessel might just be going to change its way to another course. In this case, A notice message of changing course is displayed. In order to make a distinction between changing course and off-course, a queue with limited length can be introduced, and which save the past course number. If the code is not in the representative code list of any courses or the new course number in is different from the last number of the queue, warning messages are displayed. This is a real time process and continue while a new data of AIS received. The flowchart of detecting changing course and offcourse event is shown in Figure 2.” [pg. 64, § 3.5 Warning against Off-course, ¶1; See pg. 63, § 3.1: “Topic modeling, which represents the generative process of documents as a probability process, provides an effective approach to extract conceptually coherent topics from massive document datasets in terms of a considerable small set of latent variables”]), and 
generate an alert based upon the probabilistic maritime scenarios (“A notice message of changing course is displayed. In order to make a distinction between changing course and off-course, a queue with limited length can be introduced, and which save the past course number. If the code is not in the representative code list of any courses or the new course number in is different from the last number of the queue, warning messages are displayed.” [pg. 64, § 3.5 Warning against Off-course, ¶1]).
However Fujino fails to explicitly teach the training data comprising open source social media data 
Tacchi teaches the training data comprising open source social media data (“In some embodiments, the documents within the corpus may be related in some fashion, for example, all from the same source or related to a category of topics, entities, sentiments, or the like. Examples of corpora include academic literature, like scientific literature, medical literature, economic literature, psychological-research literature, and the like, for instance, from a given journal, university, country, or academic… Relevant corpora also include social media posts, for example, microblog posts, blog posts, posts within social networks, and the like, as well as resumes, job postings, and product manuals. Some embodiments may operate on corpora of unrelated documents, such as any corpus containing metadata that could be represented as discrete data points or ranges” [col 17, lines 7-13]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s maritime topic model by using open source social media data as taught by Tacchi. Social media/social networks are widely used for data gathering in machine learning, thus one would have been motivated to make this modification in order to yield predictable results.

Regarding claim 12, Fujino/Tacchi teaches The system of claim 11, where Fujino teaches wherein the processor trains the maritime scenario topic model by generating topic vectors from the training textual data (“A topic model is based an input dataset associated to a series of word numbers. When applying a topic model to AIS data, the main question is to define a “word” and how to derive a “word” list. We apply a vector quantization procedure as follows. First an AIS data record is considered as a vector, where the elements come from the attributes of AIS data, that is, longitude, latitude, heading, speed and so on. Vector quantization is applied to convert each vector to a code number, that is, a “word”, this overall giving a codebook, that is, a word list.” [pg.64, § 3.3 Preparation for Topic Model, ¶1]).

Regarding claim 13, Fujino/Tacchi teaches The system of claim 12 where Tacchi teaches wherein the processor trains the maritime scenario topic model further by performing singular value decomposition (SVD) on the topic vectors (“Some embodiments may determine document similarity based on latent semantic analysis of unstructured text in the documents. For instance, some embodiments may create a term document matrix of the documents. Then, the term-document matrix may be transformed with singular value decomposition (SVD) to map documents to concepts expressed by the terms. Documents having similar concepts may be deemed similar, e.g., based on similarity of concept vectors for the documents yielded by SVD.” [col 20, lines 1-9; Tacchi discloses topic-influenced document relationship graphs; See Abstract])
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model with the singular value decomposition method as taught by Tacchi. One would have been motivated to make this modification in order to determine similar topic vectors. [col 20, lines 1-9, Tacchi]

Regarding claim 14, Fujino/Tacchi teaches The system of claim 13 where Tacchi teaches wherein the processor trains the maritime scenario topic model further by determining correlation scores for the topic vectors using cosine similarity after performing SVD (“This process may be repeated until an aggregate error is determined to be smaller than a threshold. A threshold number (e.g., the second and third) of the resulting vectors may correspond to dimensions in a concept space, where the concepts that emerge correspond to co-occurrence of terms in documents indicated by clusters in the space. Documents may be clustered according to their corresponding vectors in the concept space, or similarity of documents may be determined by some embodiments by comparing their respective vectors in this space, e.g., based on cosine similarity or other measures.” [col 20, lines 18-28; Tacchi discloses performing SVD (col 20, lines 1-9)]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model by using cosine similarity after performing SVD as taught by Tacchi. One would have been motivated to make this modification in order to determine similar topic vectors. [col 20, lines 1-9, Tacchi]

Regarding claim 15, Fujino/Tacchi teaches The system of claim 11 where Tacchi teaches wherein the processor trains the maritime scenario topic model based upon a plurality of different classification models comprising at least some of nearest neighbor, Bayes, classification and prediction tree, multiple linear regression, and neural network models (“For instance, some embodiments may adjust the model parameters according to a stochastic gradient descent. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a support vector machine. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a Bayesian topic model.” [col 6, lines 49-56; Support vector machine and Bayesian topic models are different classification models.]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model by using different classification models to train the topic model as taught by Tacchi. Classification models are widely used and well-known in machine learning, thus one would have been motivated to make this modification in order to yield predictable results. 

Regarding claim 19, Fujino teaches The method of claim 18, however fails to explicitly teach wherein training further comprises performing singular value decomposition (SVD) on the topic vectors.
Tacchi teaches wherein training further comprises performing singular value decomposition (SVD) on the topic vectors (“Some embodiments may determine document similarity based on latent semantic analysis of unstructured text in the documents. For instance, some embodiments may create a term document matrix of the documents. Then, the term-document matrix may be transformed with singular value decomposition (SVD) to map documents to concepts expressed by the terms. Documents having similar concepts may be deemed similar, e.g., based on similarity of concept vectors for the documents yielded by SVD.” [col 20, lines 1-9; Tacchi discloses topic-influenced document relationship graphs; See Abstract])
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model with the singular value decomposition method as taught by Tacchi. One would have been motivated to make this modification in order to determine similar topic vectors. [col 20, lines 1-9, Tacchi]

Regarding claim 20, Fujino/Tacchi teaches The method of claim 19 where Tacchi teaches wherein training further comprises determining correlation scores for the topic vectors using cosine similarity after performing SVD (“This process may be repeated until an aggregate error is determined to be smaller than a threshold. A threshold number (e.g., the second and third) of the resulting vectors may correspond to dimensions in a concept space, where the concepts that emerge correspond to co-occurrence of terms in documents indicated by clusters in the space. Documents may be clustered according to their corresponding vectors in the concept space, or similarity of documents may be determined by some embodiments by comparing their respective vectors in this space, e.g., based on cosine similarity or other measures.” [col 20, lines 18-28; Tacchi discloses performing SVD (col 20, lines 1-9)]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model by using cosine similarity after performing SVD as taught by Tacchi. One would have been motivated to make this modification in order to determine similar topic vectors. [col 20, lines 1-9, Tacchi]

Regarding claim 22, Fujino/Tacchi teaches The method of claim 17 where Tacchi teaches wherein operating the maritime scenario topic model comprises operating the trained maritime scenario topic model based upon a plurality of different classification models comprising at least some of nearest neighbor, Bayes, classification and prediction tree, multiple linear regression, and neural network models (“For instance, some embodiments may adjust the model parameters according to a stochastic gradient descent. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a support vector machine. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a Bayesian topic model.” [col 6, lines 49-56; Support vector machine and Bayesian topic models are different classification models.]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s topic model by using different classification models to train the topic model as taught by Tacchi. Classification models are widely used and well-known in machine learning, thus one would have been motivated to make this modification in order to yield predictable results. 

Regarding claim 24, Fujino/Tacchi teaches The method of claim 17 where Tacchi teaches wherein operating comprises operating the trained maritime scenario topic model to further use open source social media data having known corresponding maritime scenarios associated therewith (“In some embodiments, the documents within the corpus may be related in some fashion, for example, all from the same source or related to a category of topics, entities, sentiments, or the like. Examples of corpora include academic literature, like scientific literature, medical literature, economic literature, psychological-research literature, and the like, for instance, from a given journal, university, country, or academic… Relevant corpora also include social media posts, for example, microblog posts, blog posts, posts within social networks, and the like, as well as resumes, job postings, and product manuals. Some embodiments may operate on corpora of unrelated documents, such as any corpus containing metadata that could be represented as discrete data points or ranges” [col 17, lines 7-13]).
Fujino and Tacchi are both in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s maritime topic model by using open source social media data as taught by Tacchi. Social media/social networks are widely used for data gathering in machine learning, thus one would have been motivated to make this modification in order to yield predictable results.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino in view of Tacchi and further in view of Asuncion et al. ("On Smoothing and Inference for Topic Models", hereinafter "Asuncion").

Regarding claim 5, Fujino/Tacchi teaches The system of claim 4 however fails to explicitly teach wherein the processor trains the maritime scenario topic model further by performing an accuracy assessment of the topic vectors based upon the correlation scores using a receiver operating characteristic (ROC) curve.
Asuncion teaches wherein the processor trains the maritime scenario topic model further by performing an accuracy assessment of the topic vectors based upon the correlation scores using a receiver operating characteristic (ROC) curve (“We also calculated precision/recall statistics on the NEWS data set. Since each document in NEWS is associated with one of twenty newsgroups, one can label each document by its corresponding newsgroup. It is possible to use the topic model for classification and to compute precision/recall statistics. In Figure 9, we show the mean area under the ROC curve (AUC) achieved by CGS, VB, CVB, and CVB0 with hyperparameter learning through Minka’s update” [pg. 33, § 4.2 Precision/Recall Results, ¶1; See further: “In the following section, we highlight the similarities between each of the algorithms. We then discuss the importance of hyperparameter settings. We show accuracy results, using perplexity and precision/recall metrics, for each algorithm over various text data sets” [pg. 27, § Introduction, ¶5]]).
Fujino, Tacchi, and Asuncion are all in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. Asuncion teaches a method for smoothing topic models for increased computational efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fujino/Tacchi to implement a ROC curve as taught by Asuncion. One would have been motivated to make this modification in order to measure accuracy metrics to determine the accuracy of the topic model. [Abstract, Asuncion]

Regarding claim 8, Fujino/Tacchi/Asuncion teaches The system of claim 5 where Tacchi teaches wherein the plurality of different classification models comprise at least some of nearest neighbor, Bayes, classification and prediction tree, multiple linear regression, and neural network models (“For instance, some embodiments may adjust the model parameters according to a stochastic gradient descent. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a support vector machine. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a Bayesian topic model.” [col 6, lines 49-56; Support vector machine and Bayesian topic models are different classification models.]).
Fujino, Tacchi, and Asuncion are all in the same field of endeavor of training topic models. Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. Asuncion teaches a method for smoothing topic models for increased computational efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s/Asuncion’s topic models by using different classification models to train the topic model as taught by Tacchi. Classification models are widely used and well-known in machine learning, thus one would have been motivated to make this modification in order to yield predictable results. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino in view of Tacchi and Asuncion and further in view of Rahmes et al. ("NEAR REAL TIME DISCOVERY AND CONVERSION OF OPEN SOURCE INFORMATION TO A REWARD MATRIX", hereinafter "Rahmes").

Regarding claim 9, Fujino/Tacchi/Asuncion teaches The system of claim 5, however fails to explicitly teach wherein the processor uses a reward matrix to select between the different classification models for the training textual data.
Rahmes teaches wherein the processor uses a reward matrix to select between the different classification models for the training textual data (“Automated processing techniques are required to augment tactical intelligence-analysis capabilities by automatically identifying and recognizing patterns. For example, information and patterns of behavior that could provide advance warning of hostile intent are often hidden in a vast background of harmless civilian activity. Additionally, there is a critical need for actionable information for threat prediction. Our paper looks at an example of using linear program game theory to solve for a strategy given a reward matrix for possible actions based upon selected criteria.” [pg. 10, § Introduction, ¶5; See further: “Automated processing techniques are needed to augment tactical intelligence-analysis capabilities by identifying and recognizing patterns, weighting them appropriately, providing near real time objective decisions where the user can interact with the information based upon their experiences and knowledge base. GlobalSite is a probabilistic decision solution which allows for users to interact with information in near real time using game theory to provide a reward matrix of the best possible outcomes” [pg. 15, § VII. Conclusion and Future Work, ¶4]]).
Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. Asuncion teaches a method for smoothing topic models for increased computational efficiency. Rahmes discloses a model for determining decision making strategies using a reward matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s/Tacchi’s/Asuncion’s teachings by implementing a reward matrix as taught by Rahmes to select between the classification models of Tacchi. One would have been motivated to make this modification in order to improve the automated decision-making process by selecting the best suited solution based off a reward matrix. [pg. 15, § VII Conclusion and Future Work, Rahmes]

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino in view of Tacchi and Rahmes.

Regarding claim 16, Fujino/Tacchi teaches The system of claim 15 however fails to explicitly teach wherein the processor uses a reward matrix to select between the different classification models for the training textual data.
Rahmes teaches wherein the processor uses a reward matrix to select between the different classification models for the training textual data (“Automated processing techniques are required to augment tactical intelligence-analysis capabilities by automatically identifying and recognizing patterns. For example, information and patterns of behavior that could provide advance warning of hostile intent are often hidden in a vast background of harmless civilian activity. Additionally, there is a critical need for actionable information for threat prediction. Our paper looks at an example of using linear program game theory to solve for a strategy given a reward matrix for possible actions based upon selected criteria.” [pg. 10, § Introduction, ¶5; See further: “Automated processing techniques are needed to augment tactical intelligence-analysis capabilities by identifying and recognizing patterns, weighting them appropriately, providing near real time objective decisions where the user can interact with the information based upon their experiences and knowledge base. GlobalSite is a probabilistic decision solution which allows for users to interact with information in near real time using game theory to provide a reward matrix of the best possible outcomes” [pg. 15, § VII. Conclusion and Future Work, ¶4]]).
Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. Rahmes discloses a model for determining decision making strategies using a reward matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s/Tacchi’s teachings by implementing a reward matrix as taught by Rahmes to select between the classification models of Tacchi. One would have been motivated to make this modification in order to improve the automated decision-making process by selecting the best suited solution based off a reward matrix. [pg. 15, § VII Conclusion and Future Work, Rahmes]

Regarding claim 23, Fujino/Tacchi teaches The method of claim 22 however fails to explicitly teach wherein operating comprises operating the trained maritime scenario topic model using a reward matrix to select between the different classification models for the training textual data.
wherein operating comprises operating the trained maritime scenario topic model using a reward matrix to select between the different classification models for the training textual data (“Automated processing techniques are required to augment tactical intelligence-analysis capabilities by automatically identifying and recognizing patterns. For example, information and patterns of behavior that could provide advance warning of hostile intent are often hidden in a vast background of harmless civilian activity. Additionally, there is a critical need for actionable information for threat prediction. Our paper looks at an example of using linear program game theory to solve for a strategy given a reward matrix for possible actions based upon selected criteria.” [pg. 10, § Introduction, ¶5; See further: “Automated processing techniques are needed to augment tactical intelligence-analysis capabilities by identifying and recognizing patterns, weighting them appropriately, providing near real time objective decisions where the user can interact with the information based upon their experiences and knowledge base. GlobalSite is a probabilistic decision solution which allows for users to interact with information in near real time using game theory to provide a reward matrix of the best possible outcomes” [pg. 15, § VII. Conclusion and Future Work, ¶4]]).
Fujino discloses applying a topic model to AIS data to extract maritime course patterns of vessels. Tacchi discloses topic-influenced document relationship graphs. Rahmes discloses a model for determining decision making strategies using a reward matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fujino’s/Tacchi’s teachings by implementing a reward matrix as taught by Rahmes to select between the classification models of Tacchi. One would have been motivated to make this modification in order to improve the automated decision-making process by selecting the best suited solution based off a reward matrix. [pg. 15, § VII Conclusion and Future Work, Rahmes]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubin et al. (“Statistical topic models for multi-label document classification”) discloses statistical topics models for multi-label documents w.r.t classification problems
Shin et al. (“Analyzing Sustainability Literature in Maritime Studies with Text Mining”) discloses topic modeling in maritime studies for sustainability.
Guillarme et al. (“Unsupervised Extraction of Knowledge from S-AIS Data for Maritime Situational Awareness”) discloses using AIS data for maritime situation awareness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122